     Case 2:19-cv-01418-APG-DJA Document 136 Filed 04/21/21 Page 1 of 4




 1

 2
                                UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                   ***
 5
      SKYLER JAMES FOWLER,                               Case No. 2:19-cv-01418-APG-DJA
 6
                            Plaintiff,
 7                                                       ORDER
           v.
 8
      STEVE SISOLAK, ET AL.,
 9
                            Defendants.
10

11
           This matter is before the Court on the following motions:
12
                •   Plaintiff’s Motion to Produce Medical Records (ECF No. 102) filed on February
13
                    16, 2021, Plaintiff’s Declaration (ECF No. 103) filed on February 16, 2021,
14
                    Plaintiff’s Request for Submission – Motion to Take Judicial Notice of ECF No.
15
                    102 (ECF No. 104) filed on February 22, 2021, Defendants’ Response (ECF No.
16
                    114) filed on March 2, 2021, and Plaintiff’s Reply (ECF No. 117) filed on March
17
                    11, 2021;
18
                •   Plaintiff’s Motion to Take Judicial Notice in Support of ECF No. 102 (ECF No.
19
                    112) filed on March 1, 2021;
20
                •   Plaintiff’s Motion to Correct the Docket re ECF No. 104 (ECF No. 113) filed on
21
                    March 2, 2021;
22
                •   Plaintiff’s Motion to Strike Redundant Filing ECF No. 112 (ECF No. 115) filed on
23
                    March 4, 2021;
24
                •   Plaintiff’s Motion for Docket Sheet Printout (ECF No. 116) filed on March 8,
25
                    2021;
26
                •   Plaintiff’s Motion to Extend Time re ECF No. 117 (ECF No. 118) filed on March
27
                    17, 2021;
28
     Case 2:19-cv-01418-APG-DJA Document 136 Filed 04/21/21 Page 2 of 4




 1               •   Plaintiff’s Motion for Sanctions (ECF No. 119) filed on March 17, 2021,

 2                   Defendants’ Response (ECF No. 128) filed on March 31, 2021;

 3               •   Plaintiff’s Motion to Correct the Docket (ECF No. 120) filed on March 17, 2021;

 4               •   Plaintiff’s Motion for Leave to File Supplement to Reply ECF No. 117 (ECF No.

 5                   123) filed on March 19, 2021;

 6               •   Plaintiff’s Motion to File Supplement to Motion ECF No. 102 (ECF No. 124) filed

 7                   on March 25, 2021.

 8   The Court finds these matters properly resolved without a hearing. LR 78-1.

 9      I.       BACKGROUND

10            This action was initiated on August 15, 2019 when pro se prisoner plaintiff Fowler

11   submitted a complaint. (ECF No. 1). He was subsequently permitted to proceed in forma

12   pauperis and is currently proceeding forward with the Third Amended Complaint. (ECF Nos. 74

13   and 94). Notably, Plaintiff has unnecessarily clogged the Court’s docket with duplicative filings.

14   The Court does not have unlimited resources and Plaintiff’s flurry of filings requesting

15   unwarranted supplements and judicial notice are wasting valuable resources.

16      II.      DISCUSSION

17            First, Plaintiff requests a copy of his medical records via Court order from NDOC. This

18   request was filed prematurely and is not supported by proper points and authorities. Discovery

19   just commenced when the Court issued a scheduling order on April 9, 2021. (ECF No. 132). As

20   such, Plaintiff shall utilize the appropriate discovery devices and comply with the Federal Rules

21   of Civil Procedure to obtain any discovery documents he requests. The Court will deny his

22   request without prejudice at this time.

23            Next, Plaintiff filed several duplicate requests regarding the Court taking judicial notice

24   and seeks to strike one of them. He request that the Court take notice of what Plaintiff claims are

25   similar cases in which pro se inmates were given access to their medical records. The Court

26   previously explained that discovery has now opened and the proper way to get discovery

27   documents is via the methods outlined in the Federal Rules of Civil Procedure. However,

28   Plaintiff then explains that ECF No. 112 is actually the second such request he submitted with the


                                                   Page 2 of 4
     Case 2:19-cv-01418-APG-DJA Document 136 Filed 04/21/21 Page 3 of 4




 1   first being at ECF No. 104. So, he requests that ECF No. 112 be stricken. The Court will grant

 2   his request to strike ECF No. 112 as redundant.

 3             Plaintiff also requests to modify the filing name of the document filed at ECF No. 104.

 4   The Court finds this non-substantive change is neither necessary nor required. It considered the

 5   substance of the request for relief in the document filed at ECF No. 104 so the exact title is not

 6   significant enough to correct the docket. Similarly, Plaintiff seeks to change the title of ECF No.

 7   117, but the Court finds it is not necessary to modify the title. It will deny these requests.

 8             Plaintiff also requests a copy of the complete docket sheet given the voluminous record in

 9   this case to organize his paper file. He indicates he is willing to pay for the cost. The Court will

10   grant his request and send him a copy of the docket sheet.

11             Plaintiff also requests that the Court permit him extra time to file his Reply (ECF No.

12   117). This is a reasonable request as the delay is a mere two days and does not prejudice any

13   other party. The Court will consider his Reply to be timely filed. Plaintiff also seeks to

14   supplement his Reply brief, which the Court will permit to consider his request fully on the

15   merits.

16             Plaintiff files a request for sanctions against the State of Nevada based on the Court’s

17   inherent authority because he claims that he was not permitted to see ex parte and sealed

18   documents filed by Defendants. The Court finds that Plaintiff has not articulated any basis for

19   sanctioning Defendants. Further, Judge Gordon already ruled on Plaintiff’s request to strike those

20   exhibits related to the preliminary injunction and the Court finds no reason to re-visit his ruling

21   via this new request.

22      III.      CONCLUSION

23             IT IS THEREFORE ORDERED that Plaintiff’s Motion to Produce Medical Records

24   (ECF No. 102) is denied without prejudice.

25             IT IS FURTHER ORDERED that Plaintiff’s Motion to Take Judicial Notice in Support of

26   ECF No. 102 (ECF No. 112) is to be stricken by the Clerk of the Court.

27             IT IS FURTHER ORDERED that Plaintiff’s Motion to Correct the Docket re ECF No.

28   104 (ECF No. 113) is denied.


                                                    Page 3 of 4
     Case 2:19-cv-01418-APG-DJA Document 136 Filed 04/21/21 Page 4 of 4




 1          IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike Redundant Filing ECF No.

 2   112 (ECF No. 115) is granted and ECF No. 112 shall be stricken.

 3          IT IS FURTHER ORDERED that Plaintiff’s Motion for Docket Sheet Printout (ECF No.

 4   116) is granted. The Clerk of the Court shall send Plaintiff a copy of the docket.

 5          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time re ECF No. 117

 6   (ECF No. 118) is granted.

 7          IT IS FURTHER ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 119) is

 8   denied.

 9          IT IS FURTHER ORDERED that Plaintiff’s Motion to Correct the Docket (ECF No. 120)

10   is denied.

11          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Supplement to

12   Reply ECF No. 117 (ECF No. 123) is granted.

13          IT IS FURTHER ORDERED that Plaintiff’s Motion to File Supplement to Motion ECF

14   No. 102 (ECF No. 124) is granted.

15

16          DATED: April 21, 2021

17
                                                         DANIEL J. ALBREGTS
18                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28


                                                Page 4 of 4
